Citation Nr: 1544118	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  09-06 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.   Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.   Entitlement to a total disability rating by reason of individual unemployability to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri.

In February 2012, the Board remanded this case for further evidentiary development. 


FINDINGS OF FACT

1.   Resolving all doubt in the Veteran's favor, the Veteran's PTSD was manifested by substantial impairment of social or occupational adaptability, and his ability to maintain effective or favorable relationships with people was impaired.  His symptoms were of such severity that he had pronounced impairment in the ability to obtain or retain employment from throughout the course of this claim. 

2.   Resolving all doubt in the Veteran's favor, the competent and credible evidence demonstrates that the Veteran's service-connected PTSD precluded him from obtaining and maintaining substantially gainful employment from January 1, 2007.  

CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD are approximated.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

As noted above, the Veteran's claim for a higher rating for his PTSD arises from his disagreement with a rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Specifically, VA has obtained records of the Veteran's VA psychiatric examinations and counseling from January 2007 to Summer 2015.  Lay statements of the Veteran and his spouse are associated with the record and have been reviewed.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed 

Pertinent Law 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may be appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, the Veteran's PTSD has not significantly changed during the appeal period, and thus a uniform evaluation is appropriate.

The Veteran is in receipt of a 50 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology, as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

Another factor to take into consideration is the Global Assessment of Functioning (GAF) scale, which reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A Veteran's assigned GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240 (1995).

A GAF score ranging from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.

A GAF score from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

A GAF score from 41-50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF score from 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF score 61-70 is defined as some mild symptoms or some difficulty in social, occupational, or school functioning.

A GAF score from 71-80 is defined as, if symptoms are present, they are transient and expectable reactions to psychosocial stressors.  A GAF score from 81-90 would indicate absent or minimal symptoms and a GAF score from 91-100 would indicate superior functioning in a wide range of activities; no symptoms.  See DSM-IV.

An examiner's classification of the level of psychiatric impairment, by words or by score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

In addition, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Analysis

The Veteran contends that his PTSD warrants an evaluation higher than its currently assigned evaluation of 50 percent.  See 38 C.F.R. § 4.130, DC 9411.  For the following reasons, the Board finds that the overall social and occupational impairment caused by the Veteran's PTSD symptoms most nearly approximates impairment warranting a 70 percent rating.  The primary evidence during the appeal consists of VA treatment records from January 2007 to Summer 2015, as well as lay statements from the Veteran and his spouse. 

A review of the facts reveals the following background: the Veteran served in Vietnam from December 1968 to July 1970.  While in service, he witnessed his fellow soldiers die and was attacked by friendly fire.  Upon return from service, his son died at the age of 14 from a rare form of liver cancer.  The Veteran sought employment from 40 different employers until eventually conceding in the early 2000s that his PTSD symptoms, to include depression, prevented him from seeking and obtaining employment.  

The facts most pertinent to the analysis are as follows: in January 2007, the Veteran's treating physician stated that the Veteran was attending the PTSD drop-in group, yet expressed concerns about the Veteran's psychosomatic problems, eating disorder, and unwillingness to participate in his own care.  

From February 2007 to May 2007, the Veteran was hospitalized for a seven week course of PTSD therapy.  For that time, the Veteran received a 100 percent PTSD compensation.  At the Veteran's intake meeting, he stated that he did not enjoy any activities anymore, and his only activities were watching TV and "messing around" on his computer all day long.  He stated that he liked to be alone. 

In June 2007, the Veteran's mental status exam revealed depression, a blunted affect, slowed cognitive abilities due to his obvious symptoms of PTSD and depression, difficulty with concentration and focus, and suicidal ideation.  The examiner maintained that the Veteran exhibited a GAF score of 50 for both PTSD and depression.  

Moreover, the Veteran informed the examiner that he experienced painful, intrusive memories of his combat experience at night and suffered distress when exposed to stimuli that reminded him of his combat experiences.  The Veteran was forced to avoid crowds and had lost interest in previously pleasurable activities.  He stated that he was "walled off, numbed and detached from almost everyone, even his own wife".  The examiner wrote that the Veteran experienced decreased mood, energy, interest, self-esteem, and difficulties sleeping and eating, and difficulties with his anger and patience.  Lastly, the Veteran informed the examiner he had been hospitalized the previous year for suicidal ideation, and that he had not worked in over a year due to his lack of concentration and difficulty interacting with co-workers.  

In August 2007, a doctor's note reveals that the Veteran reported suicidal thoughts approximately once a week.

In December 2007, the Veteran's VA physician wrote that the Veteran was appropriately dressed and well-groomed.  The Veteran's speech was articulate and spontaneous.  His thoughts were logical and well-groomed, with no thought disorganization, pressured speech, or flight of ideas.  Moreover, the Veteran reported no hallucinations or delusions, and his attention and concentration were adequate. 

In July 2008, a VA examiner noted that the Veteran experienced diminished interest in normal activities, concentration problems, and hyper-vigilance on a daily basis.  He found these symptoms were chronic in duration.  The Veteran's intensity was moderate with impaired social relationships, marital functioning, occupational achievement, judgment, mood, range of activities, and participation in daily living tasks.  The examiner opined that the Veteran's abilities to work were impaired by his PTSD and its effects on his concentration, thinking speed, social comfort, optimism, reliability, and perseverance.  The examiner stated that the Veteran scored a 48 GAF level.

At that same visit, the Veteran informed the examiner that he experienced suicidal thoughts, depression, poor concentration, lack of motivation, excessive anger and irritation, sleep disturbance, guilt, appetite problems, low self-esteem, panic, and the inability to relax.  He reported that he was depressed 75 percent of the time and always avoided large groups, especially those composed of strangers.  He stated he slept for only a few hours a night and was perpetually tired.  Lastly, he frequently became angry and thought about how to kill himself.  

In August 2008, the Veteran submitted a statement to the VA stating that he experienced serious difficulties with social and occupational thinking and near constant panic attacks.  He stated he was unable to function socially or occupationally, with very poor concentration and memory impairments.  Lastly, he again reported suicidal ideation.  

In February 2009, the Veteran reported increased depression, increased isolation, decreased energy, nightmares, poor sleeping, and difficulty maintaining appropriate hygiene.  He stated that his wife frequently "got on him" for not bathing daily, and that his wife and daughter believed he should be placed in a local State Veteran's home.  Lastly, he reported that he thought about how he would commit suicide. 

In April 2009, a medical note stated that the Veteran was completely socially isolated.  Without his wife and daughter's constant urging to care for himself, his hygiene and appearance would have further deteriorated.  The Veteran demonstrated a flat affect, persistent depression, and reported poor concentration, fair memory, and recent suicidal ideation.

In August 2009, the physician documented that the Veteran presented with a clean, neat appearance and was appropriately dressed for the season.  His mood and affect were congruent with thought processes, and he demonstrated a full range of affect, and cooperation.  His thought form, progression, and content of speech was appropriately focused, clear and coherent, alert to person, place and time with appropriate speech rate.  The Veteran demonstrated appropriate concentration, judgment, and insight, and no evidence of suicidal ideation, hallucinations, delusions, and paranoia. 

In November 2009, the Veteran's doctor documented the Veteran's constant depression, flat affect, poor concentration, fair memory, judgment, and insight, as well as lack of delusions and hallucinations and disturbing thoughts and perceptions related to his PTSD experiences.  The Veteran informed the examiner that he was unable to motivate himself or gather the concentration to complete and submit his PTSD-related Social Security Disability application.  He was diagnosed with a GAF score of 45.  

In December 2009, the Veteran underwent a VA mental health examination.  The Veteran reported to the examiner that he experienced depression, suicidal thoughts, poor concentration, excessive anger and irritation, sleep disturbances, nightmares, guilt, nervousness, panic, and an inability to relax.  He thought about suicide because he felt he was a burden on his family.  The Veteran reported that he saw a social worker once a week and attended a PTSD group therapy meeting every other week. 

The examiner stated that the Veteran had deficiencies in most areas of his occupational and social functioning because of suicidal ideation, near continuous anxiety and depression, impaired impulse control, difficulty adapting to stressful environments, and an inability to establish and maintain effective relationships.  The examiner opined that the Veteran's ability to significantly change was low, and that he had a GAF score of 49 due to his low social tolerance and social isolation. 

A Social Security application from 2009 revealed, according to the Veteran's wife, the Veteran's daily schedule: he rose around noon or one o'clock in the afternoon, would eat breakfast, and lay on the sofa.  He watched TV excessively "in a daze and falls asleep doing so".  He would eat dinner after the Veteran's wife returned home from work, and then watched TV until he fell asleep.  She said he feared authority; lacked social activities, slept erratically, and only showered every three days or so. 

The Veteran's portion of the application said that he was unable to work due to, among other issues, his difficulty handling stressful situations, difficulty with crowds, and difficulty sleeping, which frequently caused him to oversleep in the mornings and miss work or to fall asleep at work and face discipline. 

In February 2010, the Veteran reported to his therapist that he continued to feel depressed and disturbed by images of combat and ongoing nightmares.  The examiner awarded the Veteran a GAF score of 50. 

In May 2012, the Veteran stated he had been doing better, was less depressed, and possessed more energy.  He felt his uptick in mood was due to the weather, although he still spent most of his time at home.  The Veteran's mood was flat and his affect was bland.  He reported no delusions, hallucinations, or suicidal or homicidal thoughts.  His GAF score was a 52. 

In November 2012-as throughout all of 2012-he did not voice any suicidal thoughts.  In December 2012, the Veteran scored a 54 on the GAF test. 

In October 2013, the Veteran's wife called to report that the Veteran's depression was causing him to sleep all the time. 

In November 2013-as was typical throughout 2013-the Veteran did not report any suicidal thoughts. 

In January 2015, the Veteran stated that his sleep fatigue had become worse, so he coped by eating sweets. He had gained 14 pounds in the past year, and felt depressed 70 percent of the time, and irritable when things did not go his way.  The Veteran's GAP score was a 54. 

In June 2014, the Veteran underwent a PTSD evaluation at the VA.  The examiner found that the Veteran exhibited occupational and social impairment with reduced reliability and productivity; recurrent, involuntary and intrusive distressing memories of the traumatic event; recurrent distressing dreams in which the content of the dream related to the traumatic events; avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events; avoidance of or efforts to avoid external reminder that command distressing memories, thoughts, or feelings about or closely around distressing memories, thoughts, or feelings about or closely associated with the traumatic events; persistent and exaggerated beliefs or expectations about oneself, others, or the world; persistent, distorted cognitions about the cause of consequences of the traumatic event(s) that lead to the individual to blame himself; persistent negative emotional state; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; hypervigilance; problems with concentration; sleep disturbance; and that all these disturbances caused clinically significant distress or impairment in social, occupational, or other important areas of functioning. 

In September 2014, the Veteran submitted a long statement to the VA documenting his symptoms.  He reiterated that he was unable to work for many reasons, one of which was that he was unable to sleep well and so forced to doze throughout the day.  Moreover, he had nightmares, avoided crowds and was only able to go to Wal-Mart because he lived in a very small town, and that bosses and people in authority greatly agitated him.  He had no ability to concentrate and was afraid that he was suffering from dementia.  Lastly, he stated that he bathed once a week, only because his wife forced him to do so.  Because of this, he expressed concern that the psychiatrist believed he appeared well groomed when he generally was not.  

The Veteran reported the following symptoms: depressed mood; anxiety; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work or a work-like setting. 

When considered in its totality, the lay and medical evidence demonstrates that the Veteran suffers from PTSD symptoms warranting a 70 percent rating, such as occupational and social impairment, with deficiencies in most areas, to include work, family relations, thinking, and mood.  The Veteran repeatedly and consistently expressed to his physicians that his constant depression, lack of concentration and ability to focus, suicidal ideation, and stress in crowds and in dealing with individuals outside of his family prevented him from maintaining effective familial relations, or forging personal relationships with non-family members.  The Veteran stated, in June 2007, that he was "walled off, numbed and detached from almost everyone, even his wife."  His wife submitted a statement stating that the Veteran has no social contacts.  

Regarding occupational impairment, the Veteran stopped working due to his inability to maintain employment.  He frequently missed work due to oversleeping, or fell asleep at work and was disciplined.  Additionally, the Veteran expressed an inability to work effectively with figures in authority or with colleagues at work.  It was noted repeatedly that the Veteran's inability to handle stressful situations or large crowds prevented him from maintaining employment.  Throughout his professional career, the Veteran revolved through at least 26 different jobs. 

Moreover, the Veteran frequently spoke to his physicians about suicidal ideation and depression affecting his ability to function independently.  Lastly, he neglected his personal appearance and hygiene-and in February 2009 and April 2009,  the Veteran mentioned to the doctors that it was only due to his wife's prodding that he was maintaining minimal levels of hygiene-and displayed great difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships.  

While the Veteran does not suffer from all the symptoms associated with a 70 percent rating-such as obsessional rituals, intermittently illogical or obscure speech, near continuous panic, impaired impulse control, and spatial disorientation-such that the 50 percent rating may also be appropriate, the law dictates that when two evaluations are potentially applicable, the higher evaluation will be assigned.  38 C.F.R. § 4.7.  

In sum, as the Board finds that the evidence as to whether the Veteran meets the 70% rating criteria is at least in equipoise, an increase from 50 to 70 percent is warranted.  However, the Board finds that an evaluation in excess of 70 percent is not warranted, for the following reasons.

A 100 percent rating is not warranted because the evidence is against a finding of total occupational and social impairment.  In short, the criteria of a 100 percent rating are not met in this case.  In regards to occupational impairment, the Veteran is now being granted TDIU due to his PTSD.  As noted above, the Veteran's GAF scores ranged from 48 to 50, which indicate serious or moderate impairment but do not rise to the level of total impairment.  The Veteran has never experienced persistent delusions or hallucinations.  Moreover, the Veteran is able to perform the activities of daily living, is orientated to time and place, and demonstrates no memory loss of the names of his close relatives or own name.  In addition, the Veteran still maintains his marriage.  Lastly, while the Veteran shows suicidal ideation, he repeatedly stressed he would not carry through on his plans because he did not want to hurt his family.  In sum, the Veteran's disability picture is not one of total occupational and social impairment, as illustrated by the criteria for a 100 percent rating.

After reviewing the entire record, the evidence shows that the overall impairment caused by the Veteran's PTSD symptomatology more nearly approximates occupational and social impairment with deficiencies in most areas.  Therefore, an increased evaluation to 70 percent disabling, but no higher, is warranted under the general Rating Schedule.  

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describes the Veteran's disability levels and symptomatology pertaining to his service-connected PTSD.  The evidence shows such symptoms as suicidal ideation, obsessional rituals, frequent panic attacks, difficulty concentrating, some impairment of short-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective personal relationships.  The Veteran's 70 percent rating under DC 9411 for occupational and social impairment, along with a TDIU rating, discussed in this decision, contemplates his symptomatology.  38 C.F.R. § 4.130, DC 9411.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to PTSD, the Veteran is in receipt of service connection for type II diabetes and a left ear hearing impairment.  Because the only increased rating claim on appeal at this time is for PTSD, that is the only disability that the Board is considering in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  

As the preponderance of the evidence is against the claim for an evaluation in excess of 70 percent for the Veteran's service-connected PTSD, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See 38 U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

With regard to the issue of TDIU, under 38 C.F.R. § 3.340(a)(1), total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16.  As the Veteran's PTSD was found to warrant a 70 percent rating, the Veteran meets the schedular criteria for TDIU, and given that he was not employed from 2007 on, due to his PTSD, the Veteran is entitled to TDIU from January 1, 2007. 

ORDER

Entitlement to an initial evaluation of 70 percent for PTSD is granted.

Entitlement to TDIU from January 2007 is granted. 



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


